  

   
 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC 4: eee

DATE FILED: 11/26/2019

Morgan Lewis

 
    

Michael F. Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

November 26, 2019

Via ECF

The Honorable Analisa Torres

United States District Court

For the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Delacruz v. Bed Bath & Beyond Inc., No. 1:19-cv-09852-AT
Request to Extend Defendant's Time to Respond to Complaint

Dear Judge Torres:

We represent defendant Bed Bath & Beyond Inc. (“Defendant”) in the above-referenced action.
Pursuant to Rules I(B) and I(C) of Your Honor’s Individual Practices, we write with the consent of
counsel for plaintiff Emanuel Delacruz (“Plaintiff”), respectfully to request that the Court extend
Defendant's time to respond to the Complaint from December 4, 2019 to January 3, 2020. This is
Defendant's first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it recently has been engaged in this
matter and needs time to become familiar with the relevant facts and allegations. As noted above,
Plaintiff's counsel consents to this request. If granted, this extension will not affect any other date
scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

GRANTED. By January 3, 2020, Defendant
shall answer or otherwise respond to the
complaint.

Attorney for Defendant
SO ORDERED.

cc: All Counsel of Record (via ECF)
Dated: November 26, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
